       Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 1 of 8 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 JACK BRYANT, an individual,                            CIVIL ACTION

                       Plaintiff,
                                                        Case No. 2:20-cv-394
 v.
                                                        Judge:
 TAXI PRONTO, INC., a Florida corporation, A
 RIDE2CARE, LLC, a Florida limited liability            Mag. Judge:
 company, and ROMEO HOLLIGAN, an
 individual,

                       Defendants.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, JACK BRYANT (“BRYANT” or “Plaintiff”) by and through

undersigned counsel, and states the following for his Complaint:

                                     CAUSES OF ACTION

       1.     This is an action brought under the federal Fair Labor Standards Act ("FLSA") and

Florida law for (1) unpaid overtime in violation of the FLSA, and (2) retaliation in violation of

Florida’s Whistleblower Act (FWA).

                                           PARTIES

       2.     The Plaintiff, JACK BRYANT (“BRYANT”) is an individual and a resident of

Florida who at all material times provided services for the Defendants in Hendry County, Florida

and at all times had enterprise and individual coverage under the FLSA during his employment

with the Defendants. At all material times, BRYANT was employed by the Defendants as a driver.

BRYANT’s duties consisted of customer service, transporting non-emergency medical patients


                                               1
        Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 2 of 8 PageID 2



including residents and out-of-state residents. BRYANT was involved in the flow of interstate

commerce by, inter alia, moving patients to care facilities where they would often then be

transferred out-of-state, and by processing out-of-state financial transactions. BRYANT

performed work primarily in Hendry County, Florida, which is within the Middle District of

Florida, during the events giving rise to this case. BRYANT was an employee within the

contemplation of 29 U.S.C. 203(e)(1). Thus, pursuant to 28 U.S.C. 1391(b), venue for this action

lies in the Middle District of Florida.

       3.      The Defendant, TAXI PRONTO, INC. (“TAXI”) is a Florida corporation and

Defendant A RIDE2CARE, LLC (“RIDE”) are one in the same company and are a covered

enterprise under the FLSA (29 U.S.C. §203(d), (r) and (s)). RIDE has a principal place of business

in Hendry County, Florida. TAXI and RIDE share common ownership – Defendant HOLLIGAN

– and both provide non-emergency medical transport, even using the same fleet of vehicles to do

so. Employees of one are considered to be employees of the other. TAXI and RIDE have gross

annual sales well in excess of $500,000.00 per year and are engaged in interstate commerce. Their

employees, including BRYANT, are engaged in interstate commerce as they work on or otherwise

handle patients that are moving in interstate commerce, in addition to them working on the

expansion of facilities of commerce. TAXI and RIDE – through HOLLIGAN – both have the

authority to hire, fire, assign work, withhold work and affect the terms and conditions of persons

like BRYANT. TAXI, RIDE and HOLLIGAN supervised and controlled BRYANT’s work

schedules and conditions of employment, in addition to determining the rate and method of

payment for BRYANT. All Defendants maintains employment records of BRYANT. All

Defendants were the employer of BRYANT.




                                                2
        Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 3 of 8 PageID 3



                                   JURISDICTION AND VENUE

       4.      This Court has jurisdiction of this matter under 28 U.S.C. §1331, 1343(4), 2201

and 2202 and pursuant to the Fair Labor Standards Act (FLSA") 29 U.S.C. §§216(b) and 217. The

jurisdiction of this Court is invoked to secure the protection and redress of the deprivation of rights

secured by the FLSA.

       5.      This Court has supplemental jurisdiction over BRYANT’s state law claims

pursuant to 28 U.S.C. § 1367.

       6.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendants conduct business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Hendry County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since the action accrued primarily in Hendry County, which is within the Fort Myers Division.

                                   GENERAL ALLEGATIONS

       7.      BRYANT began his employment with the Defendants in January 2019 and was a

driver of a vehicle less than 10,000 pounds.

       8.      BRYANT performed his assigned duties in a professional manner and was very

well qualified for his position.

       Violations of the FLSA

       9.      BRYANT was paid at an hourly rate and was thus non-exempt.

       10.     BRYANT’s regular daily duties often began as early as 2:00 A.M. and could, and

would, often end as late as 10:00 P.M., and also included working some weekends.

       11.     The Defendant demanded that BRYANT be available between those hours and

BRYANT did work for the Defendants during that time.



                                                  3
       Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 4 of 8 PageID 4



       12.     BRYANT was required by the Defendants to work at least 65-80 hours per week

and often more, for almost each week of his employment (except during scheduled vacations), but

the Defendant failed to pay BRYANT overtime wages at time and a half.

       13.     BRYANT was not FLSA-exempt but rather a non-exempt employee whom the

Defendant required or permitted to work off-the-clock in violation of the FLSA because BRYANT

performed work for the benefit of the Defendant for which he was not compensated. To the extent

that such work is performed during a work week in which BRYANT has, or would have, worked

in excess of forty (40) hours per week, such practice violates the overtime pay provisions of the

FLSA by virtue of the Defendant's failure to pay compensation at a rate of one and one-half (1 and

1/2) times BRYANT’s regular hourly wage rate.

       14.     The Defendants failed to act in good faith under the reasonable belief it had

complied with the FLSA.

       15.     BRYANT is entitled to liquidated damages because the Defendant acted willfully

or with at least a reckless disregard as to the legality of its pay practices in regard to BRYANT.

       Retaliation in Violation of the FWA

       16.     In the weeks preceding his termination, BRYANT became increasingly aware of

the Defendant’s violations of federal and state law, and refused to participate in them.

       17.     Specifically, the Defendant was requiring its drivers, including BRYANT, to drive

vehicles that were grossly unsafe, which is a violation of OSHA General Duty clause. Additionally,

the Defendant was utilizing non-credentialed drivers, in violation of state law.

       18.     The Defendant also has a practice of insurance fraud by failing to report to its

insurance carriers accidents that its vehicles are involved in, then misrepresents that no accidents

occurred, in order to avoid paying higher insurance premiums.



                                                 4
        Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 5 of 8 PageID 5



       19.      Finally, the Defendant permitted gross sexual harassment to occur.

       20.      BRYANT brought each of these items to the Defendants attention in writing and

objected to/refused to participate in the illegal practices.

       21.       The Defendant terminated BRYANT just days after he engaged in the statutorily

protected conduct described above and stated he would not participate in it.

                COUNT I: VIOLATION OF THE FLSA- UNPAID OVERTIME

        22.     The Plaintiff hereby incorporate Paragraphs 1-15 in this Count as though fully set

forth herein.

        23.     BRYANT was a covered, non-exempt employee under the FLSA at all times during

his employment with the Defendants.

        24.     The Defendants were required by the FLSA to pay BRYANT at least time and one-

half for all hours worked by BRYANT in excess of 40 hours per week.

        25.     The Defendants had operational control over all aspects of BRYANT’s day-to-day

functions during his employment, including compensation.

        26.     The Defendants were BRYANT’s "employer" and are liable for violations of the

FLSA in this case.

        27.     The Defendants violated the FLSA by failing to pay BRYANT at least time and

one-half for all hours worked over 40 per week.

        28.     The Defendants have willfully violated the FLSA in refusing to pay BRYANT

proper overtime for all hours worked over 40 per week.

        29.     As a result of the foregoing, BRYANT has suffered damages of lost wages.

        30.     The Defendants are the proximate cause of BRYANT’s damages.




                                                   5
        Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 6 of 8 PageID 6



       WHEREFORE, the Plaintiff prays that this Honorable Court enter a Judgment in her favor

and against the Defendants for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees.

  COUNT II –VIOLATION OF FLORIDA STATUTE 448.102: FLORIDA’S PRIVATE
                  WHISTLEBLOWER ACT – TAXI & RIDE

       31.     Plaintiff incorporates by reference Paragraphs 1-8 and 16-21 of this Complaint as

though fully set forth below.

       32.     BRYANT was an employee of Defendants TAXI and RIDE, which are private

companies.

       33.     At all material times, BRYANT was to be protected from negative employment

action by Florida Statute 448.102(1)-(3), commonly known as Florida’s “whistleblower statute,”

which in relevant part provides:

               “An employer may not take any retaliatory personnel action against an
               employee because the employee has:

               (1) Disclosed, or threatened to disclose, to any appropriate governmental
                   agency, under oath, in writing, an activity, policy, or practice of the
                   employer that is in violation of a law, rule, or regulation. However, this
                   subsection does not apply unless the employee has, in writing, brought
                   the activity, policy, or practice to the attention of a supervisor or the
                   employer and has afforded the employer a reasonable opportunity to
                   correct the activity, policy, or practice;

               (2) Provided information to, or testified before, any appropriate
                   governmental agency, person, or entity conducting an investigation,
                   hearing, or inquiry into an alleged violation of a law, rule, or regulation
                   by the employer, and;

               (3) Objected to, or refused to participate in, any activity, policy, or practice
                   of the employer which is in violation of a law, rule, or regulation.”

       34.     BRYANT did engage in statutorily protected activity by objection to the

Defendants’ illegal practices and by his refusal to participate in them.



                                                  6
        Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 7 of 8 PageID 7



        35.    Immediately after engaging in statutorily protected activity, BRYANT suffered

negative employment action, his termination, which is a direct result of his statutorily protected

activity.

        36.    BRYANT’s termination and his engaging in statutorily protected activity are

causally related.

        37.    The Defendants knew that BRYANT was engaged in protected conduct as

referenced herein.

        38.    The Defendants discharged, terminated, demoted, suspended, threatened,

disciplined and harassed BRYANT from his employment and after his employment, and otherwise

retaliated against him because of his protected conduct.

        39.    As a direct and proximate result of the violations of F.S. § 448.102, as referenced

and cited herein, BRYANT has lost all of the benefits and privileges of his employment and has

been substantially and significantly injured in his career path that was anticipated from his

employment.

        40.     As a direct and proximate result of the violations of F.S. § 448.102, as referenced

and cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

BRYANT is entitled to all relief necessary to make him whole.

        41.    The Defendants’ negative employment actions against BRYANT continued until

his termination and this count is timely filed.

        WHEREFORE, Plaintiff demands damages against Defendants for violation of Florida’s

Private Sector Whistle-blower’s Act (Section 448.102, Fla. Stat.), including but not limited to all

relief available under Section 448.103, Fla. Stat., such as:

        (a) an injunction restraining continued violation of this act,



                                                  7
        Case 2:20-cv-00394 Document 1 Filed 05/29/20 Page 8 of 8 PageID 8



        (b) reinstatement of the employee to the same position held before the retaliatory personnel

        action, or to an equivalent position,

        (c) reinstatement of full fringe benefits and seniority rights,

        (d) compensation for lost wages, benefits, and other remuneration,

        (e) any other compensatory damages allowable at law,

        (f) attorney’s fees, court costs and expenses, and

        (g) such other relief this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        NOW COMES the Plaintiff, JACK BRYANT, by and through his undersigned attorneys,

and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable of right by

a jury in this action.

                                       Respectfully submitted,


Dated: May 29, 2020                    /s/ Benjamin H. Yormak
                                       Benjamin H. Yormak
                                       Florida Bar Number 71272
                                       Trial Counsel for Plaintiff
                                       YORMAK EMPLOYMENT & DISABILITY LAW
                                       9990 Coconut Road
                                       Bonita Springs, Florida 34135
                                       Telephone: (239) 985-9691
                                       Fax: (239) 288-2534
                                       Email: byormak@yormaklaw.com




                                                   8
